Case 1:19-mj-00338-IDD Document 1 Filed 07/26/19 Page 1 of 2 PageID# 1



               IN THE UNITED STATES DISTRICT COURT FOR THE

                           EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

UNITED STATES OF AMERICA
                                                            Docket No.l:19MJ
                      V.                                    CLASS A MISDEMEANOR
                                                            Initial Appearance: July 30, 2019
CASSANDRA M. BAILEY,

               Defendant.


                              CRIMINAL INFORMATION
                   (Count 1 -CLASS A MISDEMEANOR- 7881365)

       THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about July 20,2019, at Wolf Trap Park, in the Eastern District of Virginia,

the defendant, CASSANDRA M. BAILEY,did unlawfully, knowingly and intentionally

possess a mixture and substance which contains a detectable amount of Marijuana, a

Schedule I controlled substance.


(Violation of Title 21, United States Code, Section 844).



                                             G.ZACHARY TERWILLIGER
                                             UNITED STATES ATTORNEY



                                     By:
                                             William E. Fitzpatrick
                                             Assistant U.S. Attorney
                                             Attorney for the United States
                                             Office ofthe United States Attorney
                                            2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                            (703)-299-3700
                                            Fax:(703)-299-3980
                                             William.fitzpatrick@usdoj.gov
Case 1:19-mj-00338-IDD Document 1 Filed 07/26/19 Page 2 of 2 PageID# 2
